Еаз5і Вепемабіе Епегду АВ

Сиваська ВЕС

Попередня оцінка впливу на довкілля і
соціальне середовище -- висновки

22 травня 2018 р.
ЕВЕАВ

Попередня оцінка впливу на довкілля і соціальне середовище - - висновки

Вступ.

Цей документ

Вступна інформація щодо проекту.

Необхідність проекту

Предмет та зміст висновку щодо стану довкілля

Передова практика

Опис Проекту....

Опис майданчика .....

Розташування місця для забудови

Короткий виклад основних компонентів

Інші проекти розвитку ВЕС в районі

Заказники

Методика оцінювання ....

Екологічний моніторинг. ....

Обсяг ОВДСС

Оцінка впливу на ландшафт та його візуальне сприйняття ....

Базові дані

Основні види потенційного впливу та їх зменшення

Експлуатація...

Будівництво та виведення з експлуатації

Рослини, тварини та біотопи

Базові дані

Основні потенційні впливи та їх зменшення

Подальша робота

Залишковий вплив ...

Вплив на птахів...

Базові дані

Оцінка впливу та його зменшення.

Подальші дослідження та оцінювання

6.18.09074 І АВ.004 Редакція 2 Сторінка 1 з 54
ЕВЕАВ Попередня оцінка впливу на довкілля і соціальне середовище - - висновки

6.4 | Залишковий вплив і висновки

т Гідрологія й гідрогеологія

та Базові дані

7.2. Основні види потенційного впливу та їх зменшення

7.3 | Залишковий вплив

8 Геологія та грунти

81 Базові дані

8.2. Основні види потенційного впливу та їх зменшення

8.3 | Залишковий вплив.

9 Археологічна й культурна спадщина

91 Базові дані.

9.2 | Основні впливи та їх зменшення.
93
10

101 Вступ...

101.1 Стадія будівництва

10.1.2 Фаза експлуатації

10.2 Базові дані

10.3. Дані про шумове випромінювання ВЕУ

10.4 Основні впливи та їх зменшення

104.1 Зменшення наслідків впливу будівництва

104.2 | Зменшення наслідків впливу шуму під час експлуатації .

11 Миготіння тін

111 Вступ...

11.2 Базові дан

11.3. Основні впливи та їх зменшення

11.4 Залишковий вплив

12 Перевезення та досту

121 Вступ...

12.2 Базові дані

12.2.1 Маршрут перевезення

6.18.09074 І АВ.004 Редакція 2 Сторінка 2 з 54
ЕВЕАВ Попередня оцінка впливу на довкілля і соціальне середовище - - висновки

12.2.2 Дороги біля будівельного майданчика ....

12.3 Основні види потенційного впливу та їх зменшення

124 Подальша робота.

12.5 Залишковий вплив

13 Оцінка впливу на соціальне середовище ....

131 Вступ...

13.2 Розкриття інформації, консультації і участь в обговореннях...

13.24 Консультації, які було проведено у рамках ОВДСС

13.2.2 | Майбутні консультації

13.3 Базові дані

13.31 Населення та демографічні показники...

13.32 Соціальна інфраструктура

13.4 Основні види потенційного впливу та їх зменшення

13.4.1 Населення і зайнятість

13.4.2 Порушення стабільного положення в економіці

134.3 Будівельні містечка та будівельники...

134.4 Соціальна інфраструктура

13.4.5 Охорона здоров'я

13.4.6 План охорони здоров'я та безпеки праці

14 Вплив на громадянську авіацію

15 План керування довкіллям.

15.1 План екологічних та соціальних заходів ....

16 Корпоративна соціальна відповідальність

17 Контактні дані

Рисунки

Рисунок 1-1. Розташування місця для забудови

Рисунок 2-1. Пропоноване розташування ВЕУ.....

Рисунок 2-2. Сукупні забудови в межах 60 км Проекту

Рисунок 2-3. Три заказники в радіусі 30 км від Проекту

Рисунок 7-1. Дренажний/ригаційний канал

6.18.09074 І АВ.004 Редакція 2 Сторінка 3 з 54
ЕВЕАВ Попередня оцінка впливу на довкілля і соціальне середовище - - висновки

.24
.39
40

Рисунок 7-2. Типова область ставків/водно-болотних угідь ..

Рисунок 12-1. Стан дороги, яка веде до будівельного майданчика (Т2206)..

Рисунок 12-2. Типова існуюча місцева дорога...

6.18.09074 І АВ.004 Редакція 2 Сторінка 4 з 54
ЕВЕАВ Попередня оцінка впливу на довкілля і соціальне середовище - - висновки

Словник

ЄБРР Європейський банк реконструкції та розвитку

ОПдьБ Охорона праці, довкілля та безпека

овд Оцінка впливу на довкілля

п3Б Проектування, закупівлі та будівництво

ПЕ Принципи Екватора

ПЕСЗ План екологічних та соціальних заходів

ЕВЕ-АВ Еазі Вепемабріе Епегду АВ

ПЛА План ліквідації аварій

пКдСС План керування довкіллям і соціальним середовищем

овнсС Оцінка впливу на навколишнє і соціальне середовище

ГІС Географічні інформаційні системи

га Гектар. Відповідає площі 10 000 м?

ВА Великовантажний автомобіль

мФк Міжнародна фінансова корпорація

| /Детел | Міжнародний союз охорони природи

вл Види ландшафту (ВЛ)

оввл Оцінка впливу на ландшафт та його візуальне сприйняття

НЕС Національна екологічна стратегія
Червона книга. Червоний список видів, які знаходяться під

чк загрозою вимирання, МСОП -- це всеосяжний глобальний підхід
до оцінки природоохоронного статусу рослинних та тваринних
видів

пвзс План взаємодії з зацікавленими сторонами
Термін «пункт спостереження» використовується в контексті
орнітологічних досліджень для опису конкретного місця,

пслт3 обраного для спостереження за птахами.
Термін «точка зору» використовується для опису конкретних
місць, які використовуються для оцінки візуального впливу.

ПУВ План управління відходами

ВЕУ Вітроелектроустановка

6.18.09074 І АВ.004 Редакція 2 Сторінка 5 з 54
ЕВЕАВ Попередня оцінка впливу на довкілля і соціальне середовище - - висновки

1 Вступ

1.1 Цей документ

Цю Оцінку впливу на довкілля та соціальне середовище (ОВДСС) було
підготовлено для компанії Еазі Вепемабіе Епегду АВ (ЕБЕ-АВ) за проектом
Сиваської ВЕС (далі -- Проект). Розташування майданчика для забудови Проекту
показано наРисунок 1-1.

лю

Позначення

мен м
Ганта ес

Рисунок 1-1. Розташування місця для забудови

ОВДСС представляє інформацію щодо виявлення та оцінки можливих значних
екологічних та соціальних наслідків Проекту та його допоміжної інфраструктури.

Мета цього МТ8 полягає в тому, щоб представити основні висновки ОВДСС у
спосіб, доступний кожному, хто може бути зацікавлений у Проекті.

6.18.09074.СІАВ.004 Редакція В2 Сторінка 6 з 54
Сертифіковано відповідно до стандартів І5О 9001, І50 14001, ОНЗАЗ 18001 та І5О 17025
ЕВЕАВ Попередня оцінка впливу на довкілля і соціальне середовище - - висновки

1.2. Вступна інформація щодо проекту

Вітряну електростанцію, що складається приблизно з 67 вітроелектроустановок
(ВЕУ), кожна з яких має індивідуальну потужність до 4,2 МВт, пропонується
побудувати на суші в Чаплинському районі Херсонської області (Україна). Зараз
проект є предметом процесу оптимізації розташування як з точки зору екологічних,
так і технічних обмежень. Тому ОВДСС розглядає найменш сприятливий сценарій
з точки зору впливу на довкілля (найбільші кількість, висота та рівень звукової
потужності ВЕУ). Слід зазначити, що найбільша потужність Проекту обмежена 250
МВт відповідно до ОВД України, а ОВДСС передбачає найменш сприятливий
сценарій для кількості ВЕУ до 67. Проект складається з земельних ділянок
загальною площею 1307,99 га, які здано в оренду Першокостянтинівською,
Григорівською, Павліською та Строганівською сільськими радами з земель
природно-заповідного призначення.

Очікується, що будівництво відбудеться в період з 2018 по 2019 рр., і після
введення в експлуатацію Проект постачатиме електроенергію до об'єднаної
енергосистеми Національної енергетичної компанії «Укренерго».

ОВДСС та цей МТ8 буде розголошено зацікавленим сторонам проекту та
громадськості відповідно до керівних принципів Європейського банку реконструкції
та розвитку (ЄБРР) в якості рекомендації. Усі зауваження зацікавлених сторін та
громадськості, отримані до цього моменту, були розглянуті при розробці цієї
попередньої ОВДСС.

1.3 Необхідність проекту

Розвиток відновлюваної енергетики в Україні є важливим для забезпечення
альтернативних енергетичних рішень з метою зменшення залежності від
Уряд України розробив Енергетичну
стратегію до 2035 року, в якій встановлено мету збільшити частку відновлюваних

викопного палива та імпортованої енергі

джерел енергії у структурі енергоспоживання до 25 96 до 2035 року.

У 2009 році для стимулювання розвитку відновлюваної енергетики в Україні було
запроваджено «зелений» тариф, встановлений до 1 січня 2030 року. Національна
комісія України, що здійснює державне регулювання у сферах енергетики та
комунальних послуг (регуляторний орган) встановила єдиний тариф для всіх ВЕУ
на суші.

1.4. Предмет та зміст висновку щодо стану довкілля

Для успішного розвитку цього проекту повинні бути виконані такі вимоги:

е Проект має відповідати національним вимогам України та міжнародним
стандартам кредитування.

6.18.09074.С1А.В.004 Редакція В2 Сторінка 7 з 54
Сертифіковано відповідно до стандартів І8О 9001, І50 14001, ОНЗАЗ 18001 та І5О 17025
ЕВЕАВ

Попередня оцінка впливу на довкілля і соціальне середовище - - висновки

Проект має включати всі необхідні заходи зі зменшення наслідків для
мінімізації будь-яких суттєвих негативних змін в умовах охорони праці,
довкілля та безпеки, а також соціально-економічних умовах.

Відповідні громадські консультації та оприлюднення інформації мають
проводитись відповідно до Принципів Екватора, стандартів діяльності
Міжнародної фінансової корпорації (МФК) та вимог до реалізації проектів
Європейського банку реконструкції та розвитку (ЄБРР), забезпечуючи
належний розгляд усіх обгрунтованих думок громадськості до зобов'язання
щодо фінансування.

Для забезпечення відповідності вимогам міжнародного кредитування предмет цієї
оцінки включає:

Визначення ключових питань.

Визначення стану ключових екологічних та соціальних ресурсів на момент
початку реалізації проекту.

Оцінка позитивних та негативних впливів проекту.

Консультації з людьми, на яких може вплинути проект, та з іншими
зацікавленими сторонами.

Розробка проектних та експлуатаційних методів, достатніх для уникнення,
зменшення або компенсації суттєвого негативного впливу на довкілля та
соціальне середовище.

Розробка таких програм моніторингу, які необхідні для перевірки того, чи є
заходи зі зменшення впливу ефективними для досягнення цілей, а також
для розробки та підвищення ефективності заходів зі зменшення впливу.

1.5 Передова практика

Загальний підхід до ОВДСС та звітності базувався на стандартах діяльності МФК

та вимогах до реалізації проектів ЄБРР. Наведені нижче джерела керівних

принципів були використані разом з додатковими джерелами, на які є посилання

по всьому тексту:

Керівні принципи МФК, включаючи керівні принципи охорони праці, довкілля
та безпеки (ОПДБ) для вітряної енергії (МФК, 2015), Загальні керівні
принципи ОПДБ (МФК, 2007), проект керівництва ОПДБ для доріг (МФК,
2006), а також Принципи діяльності 4.01.

Керівництво ЄБРР, включаючи кваліфікаційні критерії Е85 для Проекту з
вітроенергетики на суші.

Директива Ради Європейського Союзу 85/337/ЄЕС щодо оцінки впливу
деяких державних та приватних проектів на довкілля з поправками,
внесеними Директивою | Ради  97/11/ЄС, Директивою  2003/35/ЄС,
Директивою 2009/31/ЄС (Рада Європейського Союзу, 1985; 1997, 2003,
2009).

6.18.09074.С1А.В.004 Редакція В2 Сторінка 8 з 54

Сертифіковано відповідно до стандартів І8О 9001, І50 14001, ОНЗАЗ 18001 та І5О 17025
ЕВЕАВ Попередня оцінка впливу на довкілля і соціальне середовище - - висновки

Кожен з етапів, перелічених у розділі вище, був завершений під час процесу ОВД з
дотриманням передового досвіду, наскільки це можливо.

6.18.09074.С1А.В.004 Редакція В2 Сторінка 9 з 54
Сертифіковано відповідно до стандартів І8О 9001, І50 14001, ОНЗАЗ 18001 та І5О 17025
ЕВЕАВ Попередня оцінка впливу на довкілля і соціальне середовище - - висновки

2 Опис Проекту

Це опис ключових елементів проекту, більш повний опис проекту наведено в
документі ОВДСС.

24 Опис майданчика

Пропоноване місце забудови складає приблизно1307,99 га землі в Чаплинському
районі Херсонської області на півдні України. Місце для забудови розташовано
уздовж північних берегів озера Сиваш та складається з земельних ділянок, які
здано в оренду  Першокостянтинівською, Григорівською, Павлівською та
Строганівською сільськими радами з земель природно-заповідного призначення.
Південна межа південно-західного кута території об'єктів лежить на північ від
кордону з Кримом.

Рельєф місця для забудови в основному рівнинний. Воно складається з територій
оброблюваних земель, а ділянки території проекту використовуються місцевими
фермерами для випасу рогатої худоби та овець. Є деякі локалізовані області
водно-болотних угідь, з домінуванням очерету. Зараз інфраструктура, що
знаходиться на цьому місці для забудови, включає в себе великі зрошувальні
канали на додаток до існуючих ВЕУ, які встановлюють наявність відновлюваної
енергії на цій території.

Найближче до території Проекту розташовані села  Нововолодимирівка,
Першокостянтинівка та Строганівка: вони знаходяться на відстані приблизно 700 м
на північ від найближчих ВЕУ.

2.2 Розташування місця для забудови

Остаточний ситуаційний план Проекту та розташування ВЕУ, які буде встановлено
на об'єкті, ще не визначено. Таким чином, ОВДСС показує вплив орієнтовного,
найменш сприятливого розташування на місці для забудови проекту, вказуючи
максимальні кількість та розміри ВЕУ. Максимальна потужність проекту
становитиме 250 МВт. Пропоноване розташування було обрано з метою
зменшення конфліктів з існуючими дорогами, житловими районами та
обмеженнями на місці. Пропонований проект включатиме до 67 ВЕУ, кожна з яких
має максимальну потужність до 4,2 МВт. Орієнтовне розташування ВЕУ показано
наРисунок 2-1.

6.18.09074.С1А.В.004 Редакція В2 Сторінка 10 з 54
Сертифіковано відповідно до стандартів І8О 9001, І50 14001, ОНЗАЗ 18001 та І5О 17025
ЕВЕАВ Попередня оцінка впливу на довкілля і соціальне середовище - - висновки

Рисунок 2-1. Пропоноване розташування ВЕУ

2.3 Короткий виклад основних компонентів

Пропозиція стосується будівництва, експлуатації та виведення з експлуатації
вітряної електростанції, що включає такі компоненти:

». Під'їзна дорога з прокладеної магістралі до місця для забудови проекту.

е. Підключення до енергомережі та підстанція.

». Під'їзні дороги на місці від центру управління до ВЕУ та підземні кабелі для
транспортування електричної енергії від ВЕУ до підстанції диспетчерського
пункту.

» Будівельний комплекс.

е Диспетчерський пункт.
- 67 ВЕУ.

2.4 Інші проекти розвитку ВЕС в районі

Був проведений аналіз вітряних електростанцій у радіусі 60 км від місця для
забудови Проекту. ТІ, які було визначено, показані на Рисунок 2-2. Зауважте, що
проект Сиваської ВЕС знаходиться в центрі зображення.

6.18.09074.СІАВ.004 Редакція В2 Сторінка 11 з 54
Сертифіковано відповідно до стандартів І5О 9001, І50 14001, ОНЗАЗ 18001 та І5О 17025
ЕВЕАВ Попередня оцінка впливу на довкілля і соціальне середовище - - висновки

Рисунок 2-2. Сукупні забудови в межах 60 км Проекту

Повну сукупну оцінку дляврахування наслідків впливу цього проекту разом з
іншими проектами, що експлуатуються, будуються або знаходяться на стадії
розробки, буде здійснено впродовж 60 днів з розкриття інформації.

2.5  Заказники

Загалом було визначено три заказники в радіусі 30 км від Проекту (Рисунок 2-3).
Цими заказниками є:

». Національний біосферний заповідник
»  Азовсько-Сиваський національний парк
| Державний заказник

6.18.09074. СІ АВ.О0А Редакція 82 Сторінка 12 з 54
Сертифіковано відповідно до стандартів І5О 9001, ІЗО 14001, ОНЗАЗ 18001 та І5О 17025
ЕВЕАВ Попередня оцінка впливу на довкілля і соціальне середовище - - висновки

Рисунок 2-3. Три заказники в радіусі 30 км від Проекту

6.18.09074.С1А.В.004 Редакція В2 Сторінка 13 з 54
Сеотифіковано вілповілно ло станлаотія ІЗО 9001. І5О 14001. ОНЗАЗ 18001 та І8О 17025
ЕВЕАВ Попередня оцінка впливу на довкілля і соціальне середовище - - висновки

3 Методика оцінювання

Оцінка впливу враховувала існуючий стан довкілля (базові умови), вплив на
навколишнє середовище, який може виникнути в результаті будівництва та
експлуатації вітряної електростанції, яким чином цей вплив може бути зменшений
(або пом'якшений), і залишковий вплив після реалізації заходів щодо зменшення
впливу.

3.1 Екологічний моніторинг

Якщо є невизначеність щодо потенційної значущості впливу, зменшення наслідків
може включати моніторинг цього впливу для визначення того, чи потрібні
додаткові заходи. Рекомендується описати моніторинг Проекту у відповідному
Плані керування довкіллям і соціальним середовищем (ПКДСС), основному
ПКДОС, що супроводжує ОВДСС.

3.2 Обсяг ОВДСС

Пропонується виключити з ОВДСС вплив на якість повітря через те, що під час
нормальної експлуатації Проект матиме незначні викиди. Питання якості повітря,
такі як викиди пилу під час будівництва, будуть розглядатися як частина оцінки
впливу при будівництві та бути під керівництвом як частина ПКДСС.

6.18.09074.С1А.В.004 Редакція В2 Сторінка 14 з 54
Сертифіковано відповідно до стандартів І8О 9001, І50 14001, ОНЗАЗ 18001 та І5О 17025
ЕВЕАВ Попередня оцінка впливу на довкілля і соціальне середовище - - висновки

4 Оцінка впливу на ландшафт та його візуальне сприйняття

41 Базові дані

У ландшафті переважають Сиваш, найбільша у Європі мілководна затока з
солоною водою (лагуна Азовського моря). Сиваш - це найбільша мілководна
морська затока Європи (лагуна Азовського моря), одна з найцінніших територій
Азовсько-Чорноморського екологічного коридору та Європи в цілому.

Землі навколо Сивашу здебільшого використовуються для великомасштабного
орного землеробства. Основні зернові культури включають пшеницю та інші
зернові культури, соняшник та сою. На деяких полях існує система зрошення у
формі великих каналів і відповідного іригаційного обладнання. Розміри полів дуже
великі, трапляються поодинокі та розкидані листяні дерева, що позначають деякі
межі полів. Поруч з ВЕС та на прилеглій території не було виявлено значних площ,
зайнятих лісом. Житло в цьому районі сконцентровано в окремих населених
пунктах, де не існує поодиноких господарських будівель, розташованих за межами
міст і сіл.

В межах впливу Проекту були визначені такі види ландшафту (ВЛ).

е Приазовсько-Сиваська низовина;
е озеро Сиваш;
е невеликі населені пункти.

4.2 Основні види потенційного впливу та їх зменшення

4.2.1 Експлуатація

Потенційні ландшафтні та візуальні наслідки впливу виникають, насамперед, під
час експлуатації ВЕС в результаті будівництва ВЕУ.

Потенційні візуальні наслідки впливу оцінювалися на основі оглядів з шести точок
спостереження. Вплив, що відчувається п'ятьма з шести реципієнтів, оцінюється як
незначущий, тому не розглядається ніяких конкретних заходів щодо зменшення
наслідків. Тільки найближчий реципієнт був визначений як такий, що відчуває
помірний негативний вплив.

Для всіх ВЛ найбільший вплив буде відчутно під час експлуатації, особливо на
відстанях менше 10 км від запропонованого місяця для будівництва. Проте,
наявність існуючих промислових об'єктів, повітряних ліній та працюючих
вітроелектроустановок різного масштабу, як знижує чутливість ВЛ, так і забезпечує
достатню здатність поглинати цей рівень впливу без істотного впливу на основні
характеристики кожного ВЛ. Тому величина впливу, швидше за все, буде
середньою на відстанях до 10 км, що знижується до низької на далеких відстанях.
В результаті значення впливу на всі ВЛ є слабким і незначним.

6.18.09074.С1А.В.004 Редакція В2 Сторінка 15 з 54
Сертифіковано відповідно до стандартів І8О 9001, І50 14001, ОНЗАЗ 18001 та І5О 17025
ЕВЕАВ Попередня оцінка впливу на довкілля і соціальне середовище - - висновки

Варіанти зменшення впливу в процесі експлуатації є досить обмеженими та
зосереджуються на повній реалізації пакету переваг для громади з метою
забезпечення компенсації будь-якого візуального впливу на місцеве населення
відповідним рівнем користі для громади.

4.2.2. Будівництво та виведення з експлуатації

Потенційні ландшафтні та візуальні впливи під час будівництва та виведення з
експлуатації є тимчасовими та середньостроковими з рівнем значущості слабким і
незначним. Ці впливи досить легко зменшуються за допомогою "належного
догляду", щоб зберегти місцевість та дотримуватися будівельних процедур, таких
як обмеження руху транспортних засобів на дорогах з покриттям.

6.18.09074.С1А.В.004 Редакція В2 Сторінка 16 з 54
Сертифіковано відповідно до стандартів І8О 9001, І50 14001, ОНЗАЗ 18001 та І5О 17025
ЕВЕАВ Попередня оцінка впливу на довкілля і соціальне середовище - - висновки

5 Рослини, тварини та біотопи

5.1 Базові дані

Була проведена оцінка впливу на рослини, тварини та біотопи (спільна назва
«екологія земної поверхні»). У межах зони навколо Проекту немає визначених
місць, що мають особливе значення з точки зору екології земної поверхні та/або
реципієнтів земної поверхні, які вони підтримують.

Біотопом в межах Проекту є сільськогосподарські угіддя, поля під паром і
пасовища, кожне з яких зазнавало різного рівня втручання людини.

Припускається, що такі великі ссавці як дикий кабан, олень і річкова видра можуть
бути представлені на території проекту, або прилеглій до неї, на основі
протяжності виду. Річкова видра занесена до Червоної книги зі статусом
«вразливі», в МСОП -- «майже під загрозою». Цей вид також включений до
додатку ІЇ директиви ЄС «Про охорону природних середовищ існування дикої
флори і фауни».

На місці для забудови було виявлено представників герпетофауни, таких як
ропухи, жаби, ящірки та змії. Чотири види змій, виявлені (або припускається їх
присутність) в межах зони дослідження, наведені в Українській червоній книзі як
такі, що знаходяться в небезпеці.

Біотоп на місці для будівництва, такий як дерева в захисних смугах і будівлі,
вважаються придатними для кажанів. Загалом було виявлено 14 видів кажанів в
межах ВЕС та на сусідній території. Найбільше було зареєстровано кажанів руда
вечірниця, нетопир середземноморський і лісний, та частково пофарбованих
кажанів.

5.2 Основні потенційні впливи та їх зменшення

Потенційні впливи на екологію земної поверхні, насамперед, очікуються на етапі
будівництва Проекту.

Потенційний вплив на етапі будівництва на флору та біотоп полягає в такому:

е Безпосередня втрата рослинності та біотопу (зокрема джерел їжі).

е Непрямі впливи, пов'язані з будівництвом, включають потенційне
забруднення водних шляхів та/або інших зон, які мають підвищену цінність
як біотопи, а також втрати фауни в результаті будівельної діяльності,
впливів шуму, освітлення, переміщень транспорту і людей.

Якщо не вживати заходів щодо зниження наслідків, потенційно негативні впливи
забруднення від Проекту на біотопи і рослинний світ оцінюються як низькі або
помірні.

Для вирішення цих питань буде прийнято такі заходи щодо зменшення впливу:

6.18.09074.С1А.В.004 Редакція В2 Сторінка 17 з 54
Сертифіковано відповідно до стандартів І8О 9001, І50 14001, ОНЗАЗ 18001 та І5О 17025
ЕВЕАВ Попередня оцінка впливу на довкілля і соціальне середовище - - висновки

» Уникнення природного середовища, що підтримує тваринних реципієнтів
середньої та високої чутливості.

-. Обмеження швидкості на місці будівництва.

е Чітко позначати будь-які переходи тварин під час будівництва та, при
необхідності, використовувати додаткові заходи щодо зменшення впливу,
щоб зменшити конфлікт із рухом транспорту і людей на місці для
будівництва.

». Забезпечення виконання стандартних заходів боротьби з забрудненням під
час будівництва, таких як зберігання палива та мастильних матеріалів
контейнерах з подвійним обвалуванням та забезпечення наявності
комплектів захисту проти розливу у відповідних місцях.

». Заборона полювання чи збору флори або фауни в межах території Проекту.

» Захист полезахисних лісонасаджень від вирубування та/або збирання дров
будівельниками.

Заборона розкладати вогонь у лісі та/або в лучних біотопах.

е. Підтримка відмінного ведення господарства та високого рівня переробки.

Потенційний вплив на етапі будівництва на тваринний світ (за винятком птахів)
полягає у таких наслідках:

е порушення спокою тварин внаслідок присутності людей, техніки, руху та
шуму.

». Непрямі наслідки, пов'язані з випадками забруднення, можуть вплинути на
природне середовище та місця розмноження. Рівень значущості такого
впливу становить від низького до помірного.

е Через високу чутливість видів кажанів їх спокій може порушуватися
непрямим впливом шуму та/або освітлення, рівень значущості якого
вважається помірним або високим.

Зменшення впливу на етапі будівництва по відношенню до флори/біотопу
дозволить розглянути виявлені тут можливі наслідки також щодо фауни.

Експлуатація ВЕС не призведе до шкідливих наслідків на біотоп і флору на
призначених ділянках або на проектній території.

Вплив експлуатації обмежується перешкодами та/або загибеллю та травмуванням
представників фауни внаслідок дорожнього руху на об'єкті в процесі експлуатації.
Також можливо, що працюючі ВЕУ призведуть до смерті й травмування кажанів
через зіткнення з лопатями та барометричні травми.

Заходи зі зменшення впливу, що приймаються під час експлуатації, полягають у
такому:

». Встановлення обмеження швидкості на майданчику.
. Контроль дорожніх умов та ремонт будь-яких пошкоджень.
». Забезпечення умов для переходу будь-яких тварин.

6.18.09074.С1А.В.004 Редакція В2 Сторінка 18 з 54
Сертифіковано відповідно до стандартів І8О 9001, І50 14001, ОНЗАЗ 18001 та І5О 17025
ЕВЕАВ Попередня оцінка впливу на довкілля і соціальне середовище - - висновки

е Завершення програм дослідження каркасів протягом щонайменше трьох
років експлуатаці

». Рекомендується проводити додаткові дослідження кажанів для подальшого
інформування щодо зменшення потенційного впливу.

- Заборона на полювання та збір дров.

» Заборона розкладати вогонь в лісі або в лучних біотопах.

». Виконувати благоустрій там, де це можливо, включаючи підвищення якості
та обсягу вологих лугових біотопів, а також поліпшення лісів.

Як і в період будівництва, головні впливи під час виведення з експлуатації,
ймовірно, включають втрату біотопів, втрату невеликої кількості видів фауни, а
також вплив від турбування. Після виведення з експлуатації для поновлення на
місцях, раніше зайнятих ВЕУ, місцевими дорогами та іншими спорудами, більш
природних лучних біотопів буде важлива рекультивація. Подібне зменшення
наслідків впливу, описаних у зв'язку з етапом будівництва, буде прийнято під час
виведення з експлуатаці

5.3 Подальша робота

Потрібно проводити подальші дослідження, необхідні для кращого інформування
щодо стратегій адаптивного управління, щоб зменшити потенційні наслідки,
включаючи:

е Попереднє дослідження біотопу перед будівництвом.

». Дослідження земноводних тварин перед та під час будівництва.

». Дослідження кажанів перед експлуатацією (між травнем і жовтнем).
е. Дослідження видр перед будівництвом.

5.4) Залишковий вплив

За умови, що запропоновані заходи зі зменшення наслідків будуть повністю та
успішно реалізовані, оцінка значення загального негативного впливу Проекту на
види та біотопи буде в діапазоні від низького до незначного у довгостроковій
перспективі. Враховуючи запропоновані зауваження з вдосконалення майданчика,
можна вважати, якщо це буде реалізовано, Проект призведе до позитивного
впливу, значення якого можна оцінити в діапазоні від низького до помірного.

6.18.09074.С1А.В.004 Редакція В2 Сторінка 19 з 54
Сертифіковано відповідно до стандартів І8О 9001, І50 14001, ОНЗАЗ 18001 та І5О 17025
ЕВЕАВ Попередня оцінка впливу на довкілля і соціальне середовище - - висновки

6  Впливнаптахів

6.1 Базові дані

Було визначено такі заказники, які є важливими для птахів:

є Важлива орнітологічна територія Каркінітської та Джарилгацької затоки
розташована в 10 км на південь-південний захід від місця для забудови
Проекту.

е Біосферний заповідник Асканія-Нова, 23 км нам північ від проектної
території.

е Сиваська затока, 24 км на південний схід від проектної територ

На кожній з них є популяції видів птахів, деякі з яких підлягають охороні та
знаходяться в Червоному списку МСОП.

Базові дані щодо проектної області були зібрані Мелітопольським державним
педагогічним університетом ім. Богдана Хмельницького. Під час весняних
міграційних досліджень у 2013, 2015 та 2017 роках було зареєстровано 48 значних
видів. До них відносяться п'ять видів, що знаходяться під охороною (охоронний
стан МСОП вказано у дужках):

е. Попелюх звичайний (в небезпеці).

» Кібчик (стан біля загрожуючого).

е. Чайка північна (стан біля загрожуючого).

е Веретенник великий (стан біля загрожуючого).
е Веретенник малий (стан біля загрожуючого).

Під час осінніх міграційних досліджень, проведених у 2017 році, було зафіксовано
22976 птахів 51 виду, з яких 69 9 були у буферних зонах та прилеглих територіях і
31 96 в межах ВЕС. Найбільш численними на місці Проекту були грак, сільська
ластівка, турухтан і чорноголова чайка; всього 16002 птахи (70 96 від загальної
кількості птахів) в межах Проекту. 79 95 зареєстрованих перельотів відбувалися на
відстань до 25 м, 20 96 перельотів спостерігалися між 26 і 50 м, і практично відсутні
перельоти далі за 50 м.

Дослідження розмноження птахів були завершені в межах та/або поблизу від
пропонованої ВЕС в 2013, 2015 та 2017 роках. У 2017 році дослідження птахів
проводилося з кінця березня до травня. У 2017 році було зареєстровано 37 видів
птахів та 638 гнізд, хоча на території проекту було зареєстровано лише 12 видів,
при цьому підтверджено 38 гнізд. Найбільша кількість гнізд налічувалась в
очеретянки великої, яка часто зустрічається в цьому регіоні. Більше 100 особин
мартина жовтоногого було зареєстровано в колоніях у районі Сиваша під
Строганівкою. Три пари кібчиків виросли на майданчику проекту, та ще вісім пар на

6.18.09074.С1А.В.004 Редакція В2 Сторінка 20 з 54
Сертифіковано відповідно до стандартів І8О 9001, І50 14001, ОНЗАЗ 18001 та І5О 17025
ЕВЕАВ Попередня оцінка впливу на довкілля і соціальне середовище - - висновки

прилеглій території. Було зареєстровано чотири види птахів, занесених до
Червоної книги України: коровайка (15 пар), чернь червонодзьоба (2 пари), кулик-
довгоніг (2 пари) та кулик-сорока (пари). У межах території проекту не
підтверджено гніздування птахів, проте вони були присутніми безпосередньо у
прилеглій місцевості водно-болотних угідь. Сільськогосподарські біотопи в межах
території проекту були підтверджені як придатні для розмноження нумідійського
журавля, але жодного з них не було зареєстровано під час проведення
досліджень.

Дослідження зимуючих птахів були проведені в межах та/або поруч із
пропонованою ВЕС у 2013, 2015 та 2017 роках. | У 2017 році загалом
зареєстровано 11189 птахів 30 видів, але тільки 165 осіб зареєстровано в межах
терито| Проекту, що було пов'язано з поганим харчуванням. Найбільш
численними птахами на території Проекту були крижень звичайний (70) та шпак

звичайний (40).Було зареєстровано чотири види птахів з Червоної книги України:
огар, лунь польовий, орел білохвостий та жайворонок сірий малий.

6.2. Оцінка впливу та його зменшення

Існує три варіанти, за яких Проект може мати негативний вплив на птахів: пряма
втрата біотопу; збільшення рівня смертності через зіткнення з ВЕУ; і втрата
біотопу через порушення спокою.

Будівельні впливи, ймовірно, полягають у втраті біотопу та можливому знищенні
гнізд для тих видів птахів, які перебувають під землею, і наземних місць
гніздування, а також вплив у вигляді порушення спокою на території Проекту та
прилеглих районах.

Потенційні впливи під час експлуатації Проекту полягають у порушенні спокою
птахів внаслідок експлуатації ВЕУ та втраті птахів при зіткненні з ВЕУ.

ВЕУ буде побудовано таким чином, щоб уникнути районів найвищої якості біотопу
і, якщо можливо, встановити буферні зони між вологими пасовищами і болотами,
щоб ці ділянки могли використовуватися в періоди міграції та/або перебування
птахів. Біотопи, які втрачаються внаслідок будівельної діяльності, повинні бути
вилучені за межі будівництва на період сезону розмноження птахів (з березня до
серпня), а якщо це не є можливим, що підтверджується результатами перевірки,
проведеною на місці для будівництва  спеціалістом-екологом, необхідно
забезпечити умови для уникнення безпосереднього впливу від будівництва на
птахів, які розмножуються.

6.18.09074.С1А.В.004 Редакція В2 Сторінка 21 з 54
Сертифіковано відповідно до стандартів І8О 9001, І50 14001, ОНЗАЗ 18001 та І5О 17025
ЕВЕАВ Попередня оцінка впливу на довкілля і соціальне середовище - - висновки

Потенційний вплив під час експлуатації Проекту полягає у порушенні спокою
птахів внаслідок експлуатації ВЕУ, миготіння тіні, руху людей і транспортних
засобів, і втраті птахів при зіткненні з ВЕУ. З великою ймовірністю припускається,
що під час експлуатації територія Проекту використовується птахами під час їх
міграції та зимування , що вимагає оперативного зменшення впливу та контролю
протягом не менше трьох років.

До заходів з поліпшення ситуації також пропонується включати встановлення
гніздових ящиків та розвиток і поліпшення вологих лугових біотопів і захисних
смуг/перелісків.

6.3 Подальші дослідження та оцінювання

Весняні міграційні дослідження наразі завершуються навесні 2018 року і
триватимуть до кінця травня 2018 р. Буде підготовлено додатковий звіт, в якому
будуть викладені результати досліджень, оцінка впливу та викладені відповідні
заходи зі зменшення наслідків впливу.

Результати подальших досліджень, які були запропоновані восени і взимку 2018
року, будуть використовуватися для подальшого інформування та аналізу
рекомендованих оперативних заходів щодо зменшення та контролю впливу.

6.4 Залишковий вплив і висновки

За умови, що запропоновані заходи зі зменшення наслідків будуть повністю та
успішно реалізовані, оцінка значення загального негативного впливу Проекту на
види та біотопи буде в діапазоні від низького до незначного у довгостроковій
перспективі. Після виведення з експлуатації рекультивація дозволить відновити
екосистему в районах, раніше зайнятих ВЕУ, об'єктовими дорогами та іншими
спорудами.

Враховуючи запропоновані зауваження з вдосконалення майданчика, можна
вважати, якщо це буде реалізовано, Проект призведе до позитивного впливу,
значення якого можна оцінити в діапазоні від низького до помірного.

6.18.09074.С1А.В.004 Редакція В2 Сторінка 22 з 54
Сертифіковано відповідно до стандартів І8О 9001, І50 14001, ОНЗАЗ 18001 та І5О 17025
ЕВЕАВ Попередня оцінка впливу на довкілля і соціальне середовище - - висновки

7 Гідрологія й гідрогеологія

7.1 Базові дані

Проектний об'єкт розташовано в безпосередній близькості до центральної частини
системи затоки Сиваш. Відвідування об'єкта в березні 2018 року показало, що в
межах об'єкта відсутні великі русла рік/річок. У межах Проектного об'єкта
поверхневі води представлені штучними ставками, дренажними каналами
(Рисунок 7-1), струмками й болотами/водно-болотними угіддями (Рисунок 7-2) з
підвищеним рівнем вологості. Іригаційна інфраструктура присутня у вигляді
великих дренажних каналів і пов'язаних з ними відводів. Локалізовані болотисті
області розташовані в низинних прибережних зонах об'єкта.

Рисунок 7-1. Дренажний/ригаційний канал

6.18.09074.С1А.В.004 Редакція В2 Сторінка 23 з 54
Сертифіковано відповідно до стандартів І8О 9001, І50 14001, ОНЗАЗ 18001 та І5О 17025
ЕВЕАВ Попередня оцінка впливу на довкілля і соціальне середовище - - висновки

Рисунок 7-2. Типова область ставків/водно-болотних угідь

Зараз на об'єкті проводиться детальна топографічна зйомка й інженерно-
геологічна розвідка. Основні дані будуть оновлені після отримання інформаці

У регіоні спостерігається високий рівень споживання води з іригаційних систем для
сільськогосподарських цілей. У місці, пов'язаному з наявними ВЕУ на об'єкті,
розташовується один колодязь, що наповнюється підземними водами. Він
розміщений впритул до будівлі управління, що вже функціонує.

У регіоні спостерігається високий рівень споживання води з іригаційних систем для
сільськогосподарських цілей. Ще два колодязі, що наповнюються підземними
водами, розташовані в межах об'єкта й використовуються для іригаційних цілей.

Середня кількість опадів в регіоні складає 400 мм. Більшість опадів випадає влітку
з дощем. У зимовий період сніг у прибережній зоні зазвичай спостерігається 15
днів.

Гідрогеологічні умови на проектному об'єкті характеризуються наявністю
підземних вод на глибині близько 3-4 м над рівнем води в Сиваші. Недостатня
кількість прісних поверхневих вод є головною проблемою Херсонської області
через сучасні іригаційні практики, надмірну експлуатацію водоносного горизонту й
низку природних умов.

6.18.09074.С1А.В.004 Редакція В2 Сторінка 24 з 54
Сертифіковано відповідно до стандартів І8О 9001, І50 14001, ОНЗАЗ 18001 та І5О 17025
ЕВЕАВ Попередня оцінка впливу на довкілля і соціальне середовище - - висновки

ВООЗ розробила мапу ризику затоплення території України". Проектний об'єкт
розташовано переважно в області низького ризику затоплення, а області високого
ризику затоплення пов'язані з поверхневими водоймами, що живлять затоку
Сиваш.

7.2. Основні види потенційного впливу та їх зменшення

Потенційний вплив на водні ресурси, насамперед, пов'язаний з будівельним
етапом Проекту, але меншою мірою може мати місце також під час експлуатації та
виведення з експлуатації. Потенційний вплив полягає у такому:

е. Споживання води, що потенційно впливає на локальні водні ресурси.

Зміна поверхневих та підземних вод в результаті виконання земляних
робіт, будівництва доріг та використання важких транспортних засобів.

е Випуск води й забруднення.

Місце розташування ВЕУ та інфраструктура Проекту будуть враховуватися в
процесі робочого проектування для забезпечення відповідної буферну відстань
(рекомендовано 50 м) від будь-яких місцевих гідрологічних об'єктів.

Для зменшення ризику ерозії дренажних каналів під час будівництва дороги, за
можливості, маршрути слід обирати так, щоб оминати наявні дренажні канали.
Там, де перетину дренажних водойм уникнути неможливо, слід встановити
дренажні труби чи інші споруди контролю дренажу. Переміщення транспортних
засобів повинно обмежуватися визначеними маршрутами та закритими шляхами.

Стандартні заходи боротьби з забрудненням та поводження з відходами будуть
застосовуватись на всіх етапах Проекту, щоб запобігти забрудненню гідрологічних
та гідрогеологічних об'єктів.

Буде розроблено план оцінки та управління щодо використання води/ресурсів,
щоб підтвердити потреби будівельного та експлуатаційного етапів, а також
спроможність пропонованого обсягу постачання відповідати цим вимогам без
негативного впливу на існуючих користувачів.

Під час виведення з експлуатації після того, як дороги або інші ущільнені ділянки
були видалені та/або покинуті, попередньо ущільнений грунт в цих місцях будуть
перекопувати/розпушувати та засіювати природною травою. За цим процесом
слід спостерігати й повторювати його, поки рекультивація не дасть результати
щонайменше протягом двох вегетаційних періодів | після | останнього
саджання/обсіменіння.

Т міргі/Чаїа.еигомпо.іпі/е-айаз/вигоре/ітадез/таріикгаїпе/икг- оса рої

6.18.09074.С1А.В.004 Редакція В2 Сторінка 25 з 54
Сертифіковано відповідно до стандартів І8О 9001, І50 14001, ОНЗАЗ 18001 та І5О 17025
ЕВЕАВ Попередня оцінка впливу на довкілля і соціальне середовище - - висновки

7.3 Залишковий вплив

Вважається, що після вживання заходів зі зменшення впливу, визначених у розділі
8.5, значного залишкового впливу на водне середовище не передбачається.

6.18.09074.С1А.В.004 Редакція В2 Сторінка 26 з 54
Сертифіковано відповідно до стандартів І8О 9001, І50 14001, ОНЗАЗ 18001 та І5О 17025
ЕВЕАВ Попередня оцінка впливу на довкілля і соціальне середовище - - висновки

8 Геологія та грунти

8.1 Базові дані

Проектний об'єкт представлено переважно рівниною, абсолютні висоти
коливаються від 6 до 21 м над рівнем моря. На півдні, особливо на південному
сході, площина поверхні поділена водоймами (глибиною 6-8 м (іноді до 15 м)) і
ярами (глибина підходів досягає 10-15 м).

Грунти на Проектній території вважаються схильними до ерозії й опустелювання.
Зокрема, ерозію грунту спричиняє рух транспортних засобів на гравійних дорогах,
а також водна ерозія в дощовий сезон.

Онлайн-бази даних надр України не містять будь-яких даних про знайдені на
території проектного об'єкта корисні копалини.

8.2. Основні види потенційного впливу та їх зменшення

Найбільш важливі наслідки впливу для грунтів оцінювалися як такі, що виникають
під час будівництва внаслідок руху транспортних засобів, зняття поверхневого
шару грунту, використання важкого обладнання та проведення вибухових робіт.
Однак під час періоду експлуатації грунти залишаться в небезпеці. Відповідно до
оцінювання, грунти мають середню чутливість.

Ущільнення грунту та втрата рослинності внаслідок руху транспортних засобів
(зокрема, при русі транспорту поза дорогою) та інших будівельних робіт на ділянці
зменшують стійкість грунту до ерозії. Під час експлуатації та виводу з експлуатації
не повинно бути вимоги до транспортних засобів рухатися поза дорогами через
наявність на території підготовлених доріг, побудованих на етапі будівництва.
Основні ризики на цих пізніх етапах пов'язані з транспортними засобами, які
з'їжджають з підготовлених доріг і рухаються по пересіченій місцевості.

Грунти також можуть бути забруднені відходами.
Пропонується вжити такі заходи з зменшення впливу:

е Чітко визначити складські й вантажні зони та зберігати всі матеріали,
обладнання та транспортні засоби в межах визначеної території для
зменшення пошкодження грунту. Крім того, транспортні засоби слід
скеровувати визначеними маршрутами.

е. Посадити природні луки в каналах контролю ерозії та інших зонах одразу
після завершення робіт.

». Вилучати та зберігати родючий і нижній шар грунту до виїмки, а виїмка та
складання родючого шару повинна проводитися окремо.

е Розділяти вийняті грунти залежно від типу матеріалу й застосовувати
контроль ерозії під час складання.

6.18.09074.С1А.В.004 Редакція В2 Сторінка 27 з 54
Сертифіковано відповідно до стандартів І8О 9001, І50 14001, ОНЗАЗ 18001 та І5О 17025
ЕВЕАВ Попередня оцінка впливу на довкілля і соціальне середовище - - висновки

е Після завершення земляних робіт засипати матеріал із відтворенням
стратиграфічної послідовності.

е Під час звуження широких доріг після будівництва ВЕУ розпушувати
ущільнені зони й висаджувати природну траву.

». Після завершення будівництва споруд і доріг розпушити всі зони, ущільнені
рухом транспортних засобів/переміщенням обладнання поза дорогами й
висадити природну траву.

е Зберігати всі матеріали у визначених для цього зонах тимчасових
складських приміщень і забезпечити засоби для усування незначних
витоків.

е Здійснювати рух усього транспорту й обладнання лише на покращених
дорогах і, наскільки це можливо, мінімізувати роботи під час опадів. Якщо
робіт під час опадів уникнути неможливо, контролювати течію зливових вод
за допомогою тканинних чи солом'яних блоків або інших засобів для
перекриття потоку зливових вод і запобігання ерозії.

- У разі пошкодження вологого грунту відновити пошкоджені ділянки після
висихання.

є Встановити визначені складські приміщення з непроникною підлогою й
непроникним обвалуванням для зберігання мастил. Їхня місткість повинна
бути достатньою для утримання всіх речовин в обвалуванні захищеній зоні.

Усі паливно-мастильні матеріали й хімічні речовини повинні зберігатися у
визначених складських приміщеннях.

е Регулярно перевіряйте шланги й клапани на ознаки зношування й
забезпечуйте їх вимкнення та повне закриття після використання.

е Встановлюйте дизельні насоси й подібне обладнання на підноси для збору
рідини для утримання незначних витоків. Підноси слід регулярно
перевіряти й утилізувати зібрані мастила.

е зведення обсягу відходів до мінімуму, наскільки це можливо;

Збирайте всі тверді відходи та зберігайте їх до транспортування на
визначені полігони.

Під час виведення з експлуатації після того, як дороги або інші ущільнені ділянки
були видалені та/або покинуті, ущільнений грунт в цих місцях необхідно
перекопати/розпушити та засіяти природною травою.

8.3 Залишковий вплив

Вплив буде порівняно короткочасним і триватиме лише під час будівництва
фундаментів ВЕУ й доріг. Після впровадження заходів зі зменшення впливу
суттєвих наслідків не передбачається.

6.18.09074.С1А.В.004 Редакція В2 Сторінка 28 з 54
Сертифіковано відповідно до стандартів І8О 9001, І50 14001, ОНЗАЗ 18001 та І5О 17025
ЕВЕАВ Попередня оцінка впливу на довкілля і соціальне середовище - - висновки

Під час експлуатації вплив на грунти менш значущий і, в основному, обмежується
продовженням руху транспортних засобів. Після впровадження заходів зменшення
впливу ці ризики повинні зменшитися, що призведе до мінімального залишкового
впливу.

6.18.09074.С1А.В.004 Редакція В2 Сторінка 29 з 54
Сертифіковано відповідно до стандартів І8О 9001, І50 14001, ОНЗАЗ 18001 та І5О 17025
ЕВЕАВ Попередня оцінка впливу на довкілля і соціальне середовище - - висновки

9 Археологічна й культурна спадщина

9.1 Базові дані

Управління у справах культури Херсонської районної державної адміністрації
підтвердило, що в межах Проекту присутні такі пам'ятники:

е 10 пам'ятників: кургани висотою 1,2-3,2 м, діаметром 25-40 м, відповідно;
на території Григорівської сільської ради: 10 курганів висотою 0,8-2,8 м,
діаметром 20-30 м,

е. Група курганів, що складається з трьох курганів. Висота курганів становить
1,4, 1,5 і 0,9 м, діаметр -- відповідно 29, 32 і 30 м.

Виявлені кургани були виключені з меж місця для будівництва, щоб забезпечити
відсутність прямого впливу.

Під час візиту на місце поза межами проектної території було виявлено додаткові
об'єкти, зокрема військовий меморіал та могили, розташовані на південь від
Нововолодимирівки. На південь від Першокостянтинівки також розташований
цвинтар.

9.2 Основні впливи та їх зменшення

Через наявність відомих археологічних, релігійних і художніх пам'яток у
безпосередній близькості до меж  Проектного об'єкта чутливість об'єкта
вважається середньою. Інтенсивність прямого впливу на відомі пам'ятки
оцінюється як низька через відповідні зони заборони, що застосовуються до
визначених об'єктів. Тому значущість впливу є низькою і незначною.

Однак, через наявність археологічних пам'яток на території існує вірогідність
відкриття археологічних артефактів (випадкових знахідок) під час будівельних
робіт. Інтенсивність впливу на невідомі об'єкти вважається середньою, тому
інтенсивність впливу середня та значна.

Зараз на об'єкті проводяться детальні археологічні дослідження. Результати цього
дослідження будуть використані в робочому проекті мікроландшафтом
інфраструктури для забезпечення мінімізації безпосереднього впливу на поточну
археологічну чи культурну спадщину.

Буде розроблено план управління об'єктами культурної спадщини. Це визначить
дії та заходи, необхідні для ефективного управління ризиками та впливами на
культурну спадщину на всіх етапах Проекту.

6.18.09074.С1А.В.004 Редакція В2 Сторінка 30 з 54
Сертифіковано відповідно до стандартів І8О 9001, І50 14001, ОНЗАЗ 18001 та І5О 17025
ЕВЕАВ Попередня оцінка впливу на довкілля і соціальне середовище - - висновки

Буде розроблено - процедуру поводження щодо знахідок. Вона буде
застосовуватися | у | випадку | виявлення | раніше невідомих об'єктів
археологічної/культурної спадщини. ЕБНЕ-АВ або його підрядники не будуть чіпати
будь-які виявлені знахідки, поки не буде зроблено оцінку компетентним фахівцем
та не визначено відповідних дій.

9.3 Залишковий вплив

Внаслідок зменшення наслідків впливу можна зробити висновок, що в результаті
реалізації Проекту не буде відбуватися суттєвого впливу, пов'язаного з культурною
спадщиною.

6.18.09074.С1А.В.004 Редакція В2 Сторінка 31 з 54
Сертифіковано відповідно до стандартів І8О 9001, І50 14001, ОНЗАЗ 18001 та І5О 17025
ЕВЕАВ Попередня оцінка впливу на довкілля і соціальне середовище - - висновки

10 Шум

10.1 Вступ

У цьому розділі розглядаються можливі значні наслідки шумових ефектів для
об'єктів, які є вразливими до шуму (ОВШ), при реалізації проекту ВЕУ .

Ефекти від будівельного шуму мають, як правило, тимчасовий характер і
обумовлені рухомими та статичними джерелами шуму. Оцінювання шуму слід
розуміти як експертизу тимчасового впливу будівельного шуму та визначення
необхідних відповідних заходів по мінімізації потенційних негативних наслідків.

У процесі експлуатації ВЕУ є джерелом двох видів шуму: механічного та
аеродинамічного шум. Основними джерелами механічного шуму є внутрішні
компоненти, розташовані всередині гондоли, такі як трансмісія та генератор.
Механічний шум від сучасної ВЕУ доволі незначний, оскільки установка має
вдосконалену конструкцію. Аеродинамічний шум виникає при русі лопатей у
повітрі. При високих швидкостях вітру цей аеродинамічний шум зазвичай
маскується зростаючим шумом вітру, що дме крізь дерева та навколо будинків, а
також турбулентним шумом всередині повітряного потоку. Рівень цього
маскування визначає шумовий рівень ВЕС. Експертиза впливу шуму встановлює
зв'язок між шумом ВЕУ і природним шумом маскування та оцінює рівні шумів
відповідно до встановлених стандартів.

Поширення шумів моделюється відповідно до міжнародного стандарту І8О 9613-2:
1996 «Акустика. Ослаблення розповсюдження звуку на відкритому повітрі. Частина
2. Загальний метод обчислення»?

Вплив робочого шуму оцінювався відповідно до Рекомендацій МФК з питань
навколишнього середовища, правил по охороні здоров'я та підтримки безпеки при
поводженні з шумом (ОПДБ)), а також ЕТ8Ц-В-977, із урахуванням рекомендацій
на основі недавно створеного практичного посібника (ПНП) Інституту акустики?, та
Додаткових інструктивних Вказівок?.

2 Міжнародний стандарт І50 9613-:
просторі»

: 1996. «Акустика. Ослаблення розповсюдження звуку на відкритому

З Міжнародна фінансова корпорація - Рекомендації по екології, охороні здоров'я та безпеці (ОПДБ),
Правила поводження із шумом, 2007

З ЕТЄИ-В-9Т (2007) «Оцінювання та вимірювання шуму від ВЕС», ЕТБИ для Департаменту торгівлі та
промисловості

5 Інструкція із практичного застосування щодо впровадження ЕТЗЦ-В-97 для оцінювання та вимірювання рівня
шуму від роботи вітроенергоустановки (СРС), Інститут акустики, травень 2013 р.

Фінструкція із практичного застосування щодо впровадження ЕТ8И-В-97 при оцінюванні та вимірюванні рівня
шуму від роботи вітроенергетичних установок, Додаткові настанови 1-5, листопад 2013 р. - вересень 2014 р

6.18.09074.С1А.В.004 Редакція В2 Сторінка 32 з 54
Сертифіковано відповідно до стандартів І8О 9001, І50 14001, ОНЗАЗ 18001 та І5О 17025
ЕВЕАВ Попередня оцінка впливу на довкілля і соціальне середовище - - висновки

10.1.1 Стадія будівництва

Ефекти від будівельного шуму мають, як правило, тимчасовий характер і
обумовлені рухомими та статичними джерелами шуму. Оцінювання шуму слід
розуміти як експертизу тимчасового впливу будівельного шуму та визначення
необхідних відповідних заходів по мінімізації потенційних негативних наслідків.

10.1.2 Фаза експлуатації

У процесі експлуатації ВЕУ є джерелом двох видів шуму: механічного та
аеродинамічного шум. Основними джерелами механічного шуму є внутрішні
компоненти, розташовані всередині гондоли, такі як трансмісія та генератор.
Механічний шум від сучасної ВЕУ доволі незначний, оскільки установка має
вдосконалену конструкцію. Аеродинамічний шум виникає при русі лопатей у
повітрі. При високих швидкостях вітру цей аеродинамічний шум зазвичай
маскується зростаючим шумом вітру, що дме крізь дерева та навколо будинків, а
також турбулентним шумом всередині повітряного потоку. Рівень цього
маскування визначає шумовий рівень ВЕС. Експертиза впливу шуму встановлює
зв'язок між шумом ВЕУ і природним шумом маскування та оцінює рівні шумів
відповідно до встановлених стандартів.

10.2 Базові дані

Експлуатаційний шум, який спричиняється ВЕС, оцінюється шляхом порівняння з
існуючим фоновим шумом (ФШ). ФШ, як правило, вимірюється на зовнішньому
ландшафті поблизу від об'єктів, вразливих до шуму. Вимірювання виконуються з
періодом в 10 хвилин протягом тривалого періоду часу.

Моніторинг ФШ в цілому здійснювався в чотирьох місцях, а саме, в населених
пунктах, які знаходяться поблизу Проекту. Рівень фонового шуму вимірювали
протягом двох тижнів з 29 березня 2018 р. до 12 квітня 2018 р. у
Першокостянтинівці | (розташування | А),  Григорівці | (розташування |В),
Нововолодимирівці (розташування С) і  Строганівці (розташування 0).
Вимірювання проводилось відповідно до передових практик, викладених у ЕТ8Ц-
в-97.

Рівні шуму, виміряні з 10-хвилинними інтервалами, співставлені зі значеннями
швидкості вітру, зафіксованими з такими ж 10-хвилиннимиінтервалами на
стандартизованій висоті 10 м. Рекомендації МФК ОПДБ, які лежать в основі оцінки
експлуатаційного шуму проекту ВЕУ, враховують одну годину І деа (ДБА). Виходячи
з отриманих даних, було вирішено, що рекомендації ЕТ80-В-97 (британський
стандарт) дають найбільш точний опис фонового шуму на майданчику.

6.18.09074.С1А.В.004 Редакція В2 Сторінка 33 з 54
Сертифіковано відповідно до стандартів І8О 9001, І50 14001, ОНЗАЗ 18001 та І5О 17025
ЕВЕАВ Попередня оцінка впливу на довкілля і соціальне середовище - - висновки

Таблиця 10-1. Межі фонового шуму"

Реципієн | Розташування | Розташування | Розташування | Розташування
т А в Го

Швидкіст | Спокій Спокій Спокій Спокій

й - Нічний - Нічний
ь вітру ний ний ний ний
час час
(м/с) день день день день
33,8 28,5 30,3 249 28,5

36,0 30,6 31,8 264 36,7 34,0 36,0 30,6
39,0 33,0 33,6 287 38,7 358 39,0 33,0
42,6 35,5 359 319 41,0 38,2 42,6 35,5
46,9 35,5 38,5 319 437 38,2 46,9 35,5
46,9 35,5 38,5 319 43,7 38,2 46,9 35,5

10 46,9 35,5 38,5 319 43,7 38,2 46,9 35,5
ї 46,9 35,5 38,5 319 43,7 38,2 46,9 35,5
12 46,9 35,5 38,5 319 43,7 38,2 46,9 35,5

10.3 Дані про шумове випромінювання ВЕУ

Оскільки конкретна модель ВЕУ, яка буде реалізована для Проекту ще є
предметом обговорення, погоджено, що процес моделювання базується на
величинах шумового випромінювання ВЕУ, яка має найбільший рівень звукової
потужності. Експлуатаційний шум оцінений на основі рівнів вхідного шуму, які
притаманні ВЕУ типу Мезіав М136-3.45 МВт, із використанням інформації, яка
надана за специфікацією виробника, для режиму 0 (повна потужність), значення
швидкості вітру від 6 до10 м/с.

10.4 Основні впливи та їх зменшення

На графіках і таблицях показано, що прогнозовані рівні загального
експлуатаційного шуму перевищують межу у Розташуванні А. Там встановлено
обмеження шуму для нічного часу до 43 дБ для швидкості вітру від 6 до 9 м/с
максимум 0,6 дБ для 7 м/с (див. таблицю АЗ та рисунок А18). Усі інші ОВШ
відповідають критеріям, встановленим для денного та нічного часу. Для
розташування А ефект оцінюється як значний, для всіх інших ОВШ ефект
оцінюється як незначний. Ця оцінка розглядається як найгірший варіант
консервативного підходу.

Т Рівні шуму оцінюються як Глео 2 дБ (приблизний рівень! дес)

6.18.09074.С1А.В.004 Редакція В2 Сторінка 34 з 54
Сертифіковано відповідно до стандартів І8О 9001, І50 14001, ОНЗАЗ 18001 та І5О 17025
ЕВЕАВ Попередня оцінка впливу на довкілля і соціальне середовище - - висновки

10.4.1 Зменшення наслідків впливу будівництва

Будівельні роботи плануються, якщо не погоджено інше, з понеділка по суботу з
06:00 до 20:00. Встановлення обладнання без нагляду відповідальних осіб
допускається тільки у виняткових випадках. Будівельні заходи за межами
визначеного часу, короткочасні сильні тимчасові шуми або діяльність у
безпосередній близькості до ОВШ слід планувати за умови погодження з
мешканцями будівель, щоб мінімізувати незручності для них.

Підрядник повинен розробити та впровадити на етапі будівництва План робіт із
шумом.

10.4.2 Зменшення наслідків впливу шуму під час експлуатації

На стадії попередньої оцінки найгіршого сценарію зменшення впливу наслідків
шуму необхідно запровадити, якщо в розташуванні А встановлено обмеження
шуму на нічний час на рівні 45 дБ. Якщо додаткові рівні впливів для ОВШ
рівносильні збільшенню рівня шуму на 10 дБ або більше, рекомендуються
додаткові заходи із зменшення наслідків впливу шуму. Збільшення рівня шуму на
10 дБ або більше свідчить про значний негативний вплив шуму, що призводить до
зростання ймовірності скарг від населення.

Як зазначалося вище, заявник має намір провести повторну оцінку впливу з
урахуванням будь-яких змін типу чи розташування ВЕУ. Після прийняття
остаточного рішення щодо моделі та типу ВЕУ проводиться додаткове
моделювання, яке дозволить точно оцінити необхідність зниження впливів шуму та
застосовувати спеціальні схеми з зменшення наслідків шумових впливів.

Якщо розташування чи кількість ВЕУ не можуть бути переглянуті, можна врахувати
можливість переводу деяких ВЕУ на обмежений режим роботи при певних
значеннях швидкості вітру в нічний час, що зменшить додатковий вплив шуму на
ОВШ. Для Розташування А необхідно переводити деякі ВЕУ в обмежений режим
роботи у нічний час при швидкості вітру від 6 до 9 м/с, що забезпечить в нічний час
рівень шуму, нижчий за 45 дБ. Крім того, перехід в обмежений режим роботи
потрібно здійснювати при швидкості вітру від 4 до 6 м/с, щоб рівень шуму ні в
якому випадку не перевищував 10 дБ. У Розташуванні Г необхідно переводити
деякі ВЕУ в обмежений режим роботи при швидкості вітру 4 м/с, щоб рівень шуму
не перевищував фоновий шум на 10 дБ.

6.18.09074.С1А.В.004 Редакція В2 Сторінка 35 з 54
Сертифіковано відповідно до стандартів І8О 9001, І50 14001, ОНЗАЗ 18001 та І5О 17025
ЕВЕАВ Попередня оцінка впливу на довкілля і соціальне середовище - - висновки

11 Миготіння тіні

11.1 Вступ

У цьому розділі наведено оцінку впливу миготіння тіней при роботі на сусідні
вразливі реципієнти. Оцінка досліджує тіньові ефекти миготіння від роботи даної
вітряної електростанції.

Миготіння тіней характерне для етапу експлуатації вітряної електростанції, коли
сонце проходить позаду ВЕУ і формується тінь. При обертанні лопатей ротора тіні
проходять через одну і ту саму точку, тому ефект і називається миготінням тіней.
Миготіння тіней може стати проблемою, коли потенційно вразливі реципієнти
(житлові приміщення, робочі місця, навчальні заклади та медичні установи, які
потенційно вразливі до миготіння тіней) знаходяться поблизу або мають певну
орієнтацію на вітряну електроустановку.

Межі миготіння тіней застосовуються перш за все для уникнення незручностей та
збереження навколишнього середовища. Загальновизнано, що у зв'язку з
миготінням тіней проблем зі здоров'ям або безпекою не виникає. Інструкції МФК з
питань охорони праці, довкілля та безпеки для вітряної енергетики (2015 р.),
спираючись на результати моделювання найгірших сценаріїв, рекомендують
застосовувати обмеження в роботі ВЕС через миготіння тіні до 30 годин на рік і 0,5
години на добу.

11.2 Базові дані

Ідентифікація потенційних реципієнтів, що вразливі до миготіння тіней, базувалась
на вивченні топографічних карт, супутникових зображень та поїздок на місця, що
відбувалися в березні 2018 року. Виявлені житлові райони показані на Рисунок
1141.

11.3 Основні впливи та їх зменшення

Прогноз впливу миготіння тіні здійснювався на основі 67 ВЕУ з діаметром ротора
136 м і висотою маточини 112 м, використовуючи модуль ЗПпадому ЕЇїскег для
моделювання миготіння тіні програмного забезпечення Вебой М/іпаКагт. Аналіз
МиіпаБагт виконувався для найгіршого сценарію, його результати можна порівняти
з обмеженнями, наведеними в рекомендаціях МФК.

За допомогою програмного забезпечення  У/іпаБагт сформована карта
потенційного впливу миготіння тіней, яка базується на припущенні, що вплив
миготіння тіней є незначним на відстані, що перевищує 10 діаметрів ротора (1360
м). Результат наведений на Рисунок 11-1.

6.18.09074.С1А.В.004 Редакція В2 Сторінка 36 з 54
Сертифіковано відповідно до стандартів І8О 9001, І50 14001, ОНЗАЗ 18001 та І5О 17025
ЕВЕАВ Попередня оцінка впливу на довкілля і соціальне середовище - - висновки

Позначення.

палата

Рисунок 11-1. Прогнозована зона впливу миготіння тіні (затінення ілюструє
ільше 30 годин на

області, в яких передбачається наявність миготіння тіні
рік)

Передбачається, що кількість житлової нерухомості (приблизно 115 об'єктів на
основі найгіршого сценарію розташування), яка буде зазнавати впливу миготіння
тіні, перевищить межі, встановлені в рекомендаціях  МФК. Отже, буде
запроваджено процедуру зменшення потенційного впливу.

Якщо місцеві громади (через механізм подання скарг або інші канали) висувають
скарги, що стосуються впливу ефекту миготіння тіней від ВЕС, оператор вітряної
електростанції повинен провести розслідування та ініціювати за рахунок власних
засобів відповідні заходи для зниження ефектів миготіння тіней протягом одного
місяця з моменту повідомлення про скаргу.

Перші кроки, спрямовані на зменшення наслідків миготіння тіней, включають
проведення додаткового тестування або забезпечення вразливого реципієнта
віконними жалюзі. Якщо це не порушує адекватність режиму функціонування ВЕУ,
їх можна запрограмувати на вимкнення, коли передбачається небажаний вплив
миготіння тіней на вразливі реципієнти, що гарантуватиме зменшення цього
впливу.

В разі зміни моделі ВЕУ чи планування Проекту буде проведено повторну оцінку
ефекту миготіння тіні, і буде реалізовано відповідні заходи зі зменшення впливу.

6.18.09074.С1А.В.004 Редакція В2 Сторінка 37 з 54
Сертифіковано відповідно до стандартів І8О 9001, І50 14001, ОНЗАЗ 18001 та І5О 17025
ЕВЕАВ Попередня оцінка впливу на довкілля і соціальне середовище - - висновки

11.4 Залишковий вплив

Миготіння тіней прогнозоване, їхній вплив нескладно зменшити. Отже, після
зменшення наслідків залишкові ефекти не

прийняття запропонованої стратегі
очікуються.

6.18.09074.С1А.В.004 Редакція В2 Сторінка 38 з 54
Сертифіковано відповідно до стандартів І8О 9001, І50 14001, ОНЗАЗ 18001 та І5О 17025
ЕВЕАВ Попередня оцінка впливу на довкілля і соціальне середовище - - висновки

12 Перевезення та доступ

12.1 Вступ

У цьому розділі описані можливі наслідки реалізації проекту, а саме опис
доступного маршруту та ймовірні додаткові шосейні роботи на маршруті, також
представлена оцінка важливості цих ефектів.

12.2 Базові дані

12.2.1 Маршрут перевезення

Передбачається, що компоненти ВЕУ будуть доставлені до Миколаївського порту,
але також вважається, що й Одеський порт може бути потенційно прийнятною
альтернативою. Загальна відстань від порту (Миколаїв) до об'єкту становить
приблизно 270 км з тривалістю подорожі від 4 до 5 годин (довше для надмірних
вантажів).

Дороги, що ведуть до будівельного майданчика, знаходяться у незадовільному
стані; їх потрібно модернізувати для того, щоб по них могли пересуватися ВА та
ваговози. Типовий стан доріг ілюстрований наРисунок 12-2. Інтенсивність
дорожнього руху зазвичай невелика і переважно складається з автомобільного
дорожнього руху з дуже обмеженим рухом ВА, який спостерігається в місцевості
Проекту.

Рисунок 12-1. Стан дороги, яка веде до будівельного майданчика (Т2206)

6.18.09074.С1А.В.004 Редакція В2 Сторінка 39 з 54
Сертифіковано відповідно до стандартів І8О 9001, І50 14001, ОНЗАЗ 18001 та І5О 17025
ЕВЕАВ Попередня оцінка впливу на довкілля і соціальне середовище - - висновки

12.2.2 Дороги біля будівельного майданчика

На місці існує кілька існуючих грунтових доріг, але їх потрібно буде модернізувати
для організації будівельних робіт (див. Рисунок 12-2).

Рисунок 12-2. Типова існуюча місцева дорога

12.3 Основні види потенційного впливу та їх зменшення

Значні наслідки впливу, пов'язаного з транспортуванням і доступом, перш за все
пов'язані з етапом будівництва Проекту та включають:

» Вплив ВА/надмірного навантаження на існуючу дорогу під час будівництва
Проекту.

». Підвищений загальний щоденний рух по місцевій дорожній мережі.

е Пошкодження брівок та загальна «амортизація» доріг можуть бути
наслідком інтенсифікації дорожнього руху ВА.

Перевезення транспортними 0 засобами для надмірних навантажень (із
Миколаївського порту в Миколаїв на будівельний майданчик, де, ймовірно,
потрібно буде виконувати роботи, особливо коли вантаж прибуде по дорозі Т2206.
Після завершення маршруту транспортування необхідно провести повне
транспортне дослідження, щоб визначити потенційні пункти, обмеження та вимоги
щодо подальших робіт.

Буде розроблено План управління будівельним транспортом для управління
потенційним впливом на дорожню мережу та її користувачів.

6.18.09074.С1А.В.004 Редакція В2 Сторінка 40 з 54
Сертифіковано відповідно до стандартів І8О 9001, І50 14001, ОНЗАЗ 18001 та І5О 17025
ЕВЕАВ Попередня оцінка впливу на довкілля і соціальне середовище - - висновки

12.4 Подальша робота

Запропонований маршрут транспортування для доставки ВЕУ повинен бути
оцінений та завершений. Рекомендується перевірити маршрут, особливо там, де
він перетинає мости, провести додаткове оцінювання (аналіз маршруту на
місцевості та його перевірку). Крім того, спосіб транспортування інших матеріалів
та обладнання повинен бути підтверджений у подальших дослідженнях.

12.5 Залишковий вплив

Вплив будівельного транспорту Проекту/переміщення надмірних вантажів на
існуючих дорогах не може бути кількісно оцінений з огляду на брак даних про
дорожній рух, однак, враховуючи весь будівельний рух та запропоноване
зменшення впливу, його значущість, імовірно, буде малою або середньою під час
будівництва та незначною під час експлуатаці

6.18.09074.С1А.В.004 Редакція В2 Сторінка 41 з 54
Сертифіковано відповідно до стандартів І8О 9001, І50 14001, ОНЗАЗ 18001 та І5О 17025
ЕВЕАВ Попередня оцінка впливу на довкілля і соціальне середовище - - висновки

13 Оцінка впливу на соціальне середовище

13.1 Вступ

У даній главі представлено подробиці розкриття інформації, а також процесів
консультацій та обговорень, що проводилися в рамках процесу ОВДСС, і
аналізується потенційний соціоекономічний вплив проекту та пов'язаних з ним
робіт.

13.2 Розкриття інформації, консультації і участь в обговореннях

У даному розділі представлено надану інформацію, а також інформацію, яку було
отримано в процесі консультацій та участі в обговореннях, що проводились у
рамках процесу ОВДСС, результати вказаних заходів, а також додаткові заходи,
заплановані протягом процесу планування.

13.2.1 Консультації, які було проведено у рамках ОВДСС

Було проведено шість зустрічей з місцевими громадами та окремими групами
населення. Основними завданнями цих зустрічей було:

». Надати опис пропонованого проекту і процесу ОВДСС.

е Провести обговорення і визначити вплив проекту, пов'язаний з
будівництвом і експлуатацією ВЕС.

е Отримати розуміння землекористування у місцевості, діяльності і життя
населення, яке проживає і працює на території майданчику проекту або на
навколишніх територіях.

е Визначити найбільш ефективні способи поширення інформації у
майбутньому.

е Створити перелік груп зацікавлених сторін і місцевого населення, яке
потенційно зазнає впливу від проекту.

Основні питання, які обговорювалися під час вказаних вище зустрічей,
стосувалися можливих переваг від ВЕС для місцевих громад з точки зору
створення нових робочих місць і покращення інфраструктури; впливу проекту на
наявність | пасовищ, які використовуються | місцевими | фермерськими
господарствами, а також потенційного впливу ВЕС на здоров'я населення.

6.18.09074.С1А.В.004 Редакція В2 Сторінка 42 з 54
Сертифіковано відповідно до стандартів І8О 9001, І50 14001, ОНЗАЗ 18001 та І5О 17025
ЕВЕАВ Попередня оцінка впливу на довкілля і соціальне середовище - - висновки

13.2.2 Майбутні консультації

Пропонується проведення подальших консультації у процесі реалізації проекту.
ЕБЕ-АВ намагатиметься провести щонайменше такі заходи:

» Розкриття результатів попередньої ОВДСС у місцях, до яких мають доступ
представники місцевих громад і інші зацікавлені сторони. Публікація тексту
Попередньої ОВДСС на веб-сайті ЕБЕ-АВ. Документи включатимуть
загальні (не технічні) висновки ОВДСС.

». Запрошення надавати зауваження стосовно попередньої ОВДСС.

є Розкриття остаточної ОВДСС місцевим громадам та іншим зацікавленим
сторонам. Забезпечення наявності остаточної ОВДСС на веб-сайті
Сивашенергопрому.

» Підготовка і розкриття Плану взаємодії з зацікавленими сторонами (ПВЗС),
який передбачає проведення подальших консультацій з місцевими
громадами/зацікавленими сторонами.

». Запровадження порядку подання скарг, який діятиме протягом будівництва,
експлуатації та виведення з експлуатації ВЕС.

е Розкриття звітів моніторингу.

Також буде розроблено План охорони здоров'я і безпеки населення. У цьому
документі буде визначено потенційні небезпеки, які створюються під час
будівництва, введення в експлуатацію та експлуатації Проекту для місцевого
населення, а також визначено відповідні заходи контролю. В Плані також буде
визначено готовність до аварійних ситуацій та реагування на них і порядок
подання скарг для забезпечення належного визнання і реагування на них.

Крім того, буде розроблено порядок подання скарг робітниками, який дасть
можливість робітникам висловлювати занепокоєння стосовно проблем, які
виникають на робочих місцях.

13.3 Базові дані

13.3.1 Населення та демографічні показники

Громади, розташовані на відстані приблизно 5 км від території проекту:
Першокостянтинівка, Григорівка, Павлівка, Нововолодимирівка, Строганівка та
Іванівка.

Загалом, сільське господарство є основною сферою зайнятості населення
місцевих громад та у найбільшому, Чаплинському районі: більше 78 9
працездатного населення працюються саме в цьому секторі.

6.18.09074.С1А.В.004 Редакція В2 Сторінка 43 з 54
Сертифіковано відповідно до стандартів І8О 9001, І50 14001, ОНЗАЗ 18001 та І5О 17025
ЕВЕАВ Попередня оцінка впливу на довкілля і соціальне середовище - - висновки

13.3.2 Соціальна інфраструктура

Соціальна інфраструктура є відносно базовою з використанням підземних вод в
Херсонській області в якості джерела прісної води, відсутністю служби збирання
муніципальних відходів та не ремонтованими дорогами загального користування.
У кожному з таких сіл є один медичний пункт і одна школа: Григорівка, Павлівка,
Строганівка, Іванівка і Першокостянтинівка?.

13.3.2.1 Охорона здоров'я

Відповідно до даних ВООЗ?, очікувана тривалість життя при народженні для
чоловіків і жінок в Укр: (в 2012 році) становила 66 і 76 років відповідно.

В 2012 році п'ять основних причин смертності в Україні були:

»-. Захворювання серця (48 95);

е Інсульт (17,1 95);

е ВІЛ/СНІД (З 95);

е Цироз печінки (2,5 95);

- Раклегенів, бронхів і трахеї (2,1 95).

В Україні виявлено ряд проблем, пов'язаних із здоров'ям:

е. П'ятий, найвищий рівень поширеності у світі туберкульозу, стійкого до
багатьох ліків.

- ТБ є однією з основних проблем охорони здоров'я.

». Низька якість первинної медичної допомоги матерям | дітям. Доступ до
таких послуг, особливо для соціально незахищених груп та сільського
населення, обмежений.

- У батьків відсутні знання про догляд за дітьми, харчування і розвиток, а
також інші пов'язані з цим навички.

Рівень виключно грудного вигодовування в Україні становить всього 18 95,
що є одним з найнижчих показників в регіоні?.

е В Україні відзначаються найшвидші темпи поширення епідемії ВІЛ у світі!"

Реагування на гуманітарну кризу в Україні в сфері охорони здоров'я

З українські урядові джерела
9 8003 (2015).
10 нйрегілммлм мпісет ого/икгаїпе/асіміїев. 11382. Міті

11 вирег//млмм.мпісеї. ога/икгаїпе/асіїміїев, 11384. Кіті

6.18.09074.С1А.В.004 Редакція В2 Сторінка 44 з 54
Сертифіковано відповідно до стандартів І8О 9001, І50 14001, ОНЗАЗ 18001 та І5О 17025
ЕВЕАВ Попередня оцінка впливу на довкілля і соціальне середовище - - висновки

Гуманітарна криза в Україні, яку було спричинено конфліктом на сході країни,
вплинула на 4,4 мільйона людей і призвела до переміщення 1,6 мільйона. З цього
числа 3,4 мільйона все ще потребують гуманітарної допомоги. Доступ до першої
медичної допомоги, стаціонарного лікування і невідкладної медичної допомоги
було порушено з обох боків лінії розмежування.

13.3.2.2 Мова і культура

Відповідно до даних національної статистики, 67,5 95 населення розмовляють
українською (державною) мовою, і 29,6 96 розмовляють російською (регіональною)
мовою. Інші мови включають кримсько-татарську і молдавську, а також угорську,
якою розмовляє 2,9 95 населення"?.

13.4 Основні види потенційного впливу та їх зменшення

13.4.1 Населення і зайнятість
Очікуваний вплив Проекту на зайнятість населення є таким:

-. Протягом етапу будівництва Проекту буде створено тимчасові робочі місця.

- На весь строк Проекту буде створено високоякісні довгострокові робочі
місця.

- Буде створено нові робочі місця у сфері послуг і постачання (наприклад,
магазини, готелі та ресторани) для задоволення потреб місцевої робочої
сили.

- Існує ймовірність того, що очікування місцевого населення щодо нових
робочих місць не буде виправдано в зв'язку з (а) відсутністю підходящих
місцевих кандидатів, зокрема протягом етапу будівництва, і (б) протягом
переходу від будівництва до етапу експлуатації.

Проектом буде розроблено план пошуку і залучення місцевих кадрів. За оцінками
ЕВЕ-АВ, на етапі будівництва буде працевлаштовано від 80 до 100 місцевих
мешканців (жителів навколишніх сіл).

Заходи зі зменшення впливу будуть прийняті з метою забезпечення контролю
очікувань місцевих громад щодо наявності робочих місць, щоб уникнути
розчарування.

72 врег//кпоета.сотіаїаз/ ктаїпе/Ведіопе-ргоїіївв

6.18.09074.С1А.В.004 Редакція В2 Сторінка 45 з 54
Сертифіковано відповідно до стандартів І8О 9001, І50 14001, ОНЗАЗ 18001 та І5О 17025
ЕВЕАВ Попередня оцінка впливу на довкілля і соціальне середовище - - висновки

Також будуть прийняті заходи з підвищення ефективності, спрямовані на
розширення позитивних та довготермінових наслідків впливу роботи в межах
Проекту, таких як використання місцевих постачальників необхідних матеріалів,
обладнання, інвестицій у розвиток потенціалу місцевих малих підприємств і
робота з місцевими професійно-технічними навчальними закладами для розробки
навчальних програм, які будуть спрямовані на підвищення кваліфікації місцевих
студентів з метою забезпечення кращої відповідності потребам вітчизняної
промисловості, що розвивається.

Ключовим впливом на землекористування, пов'язаним з Проектом, буде втрата
земель, які використовуються місцевою громадою для випасу худоби/вирощування
сільськогосподарських культур. Щоб мінімізувати вплив, пов'язаний із засобами
існування, доступ до земель  сільськогосподарського | призначення буде
забезпечуватися, наскільки це можливо, на етапі будівництва для їх використання
місцевими громадами. Під час експлуатації площа Проектної території, за
винятком землі, що втрачається під інфраструктуру Проекту, буде доступна для
сільськогосподарського використання.

13.4.2 Порушення стабільного положення в економіці

Порушення стабільного положення в економіці дослідженням з ОВДСС вважається
ключовим фактором впливу на соціальне середовище, необхідно уникати
скорочення джерел засобів існування для населення в результаті проектної
діяльності. Будівельні роботи, що не мають належного контролю, можуть
потенційно порушувати економічне положення, і в цьому Проект може мати два
ключові наслідки: по-перше, безпосередня втрата землі через будівництво доріг,
майданчиків для стоянки і фундаментів; по-друге, завади у вільному доступі до
землі через будівельні роботи. Для роботи над цим питанням під час періоду
розголошення інформації буде проведено додаткові дослідження
землекористування і оцінки впливу на економічне положення. Якщо за
результатами таких робіт буде встановлено суттєвий вплив на економічне
положення, для зменшення такого впливу буде розроблено і впроваджено план з
відновлення джерел засобів існування.

13.4.3 Будівельні містечка та будівельники

У разі побудови містечка для проживання будівельників, які приїжджають в цей
район, існує ризик виникнення конфліктів між місцевими фермерами, які зайняті
розведенням худоби, та будівельниками. Прогнозується незначний негативний
вплив. Наслідки такого впливу, швидше за все, будуть коротко- та
середньостроковими під час будівництва. Встановлення чітких правил поведінки
робітників дозволить уникнути цих проблем. Для визначення впливів від припливу
населення буде проведено подальші докладні оцінювання, і в разі визначення
впливів як суттєвих буде розроблено (план керування | припливом що

6.18.09074.С1А.В.004 Редакція В2 Сторінка 46 з 54
Сертифіковано відповідно до стандартів І8О 9001, І50 14001, ОНЗАЗ 18001 та І5О 17025
ЕВЕАВ Попередня оцінка впливу на довкілля і соціальне середовище - - висновки

визначатимезаходи щодо керування припливом трудових мігрантів під час
будівництва з метою мінімізації впливу на місцеві громади.

13.4.4 Соціальна інфраструктура

13.4.4.1 Дороги

Проектом передбачено будівництво нових доріг та модернізацію існуючих доріг у
цьому районі. Діяльність, пов'язана з будівництвом доріг, а також рух будівельних
ВА, необхідних для транспортування матеріалів ВЕУ на місце будівництва, буде
мати середній негативний вплив протягом короткого періоду під час перевезення
цих матеріалів і обладнання. У цілому вплив на існуючу транспортну
інфраструктуру буде від невеликого негативного до незначного та на короткий час.

13.4.4.2 Медичні установи

Негативний вплив припливу населення, що створює тиск на існуючу соціальну
інфраструктуру, буде найбільш відчуватися під час пікового періоду будівельних
робіт з потенційним максимальним припливом працівників і шукачів роботи. Це
збільшить ризик посилення тиску на вже перевантажені медичні ресурси.
Передбачається, що постійна присутність працівників на етапі експлуатації
Проекту матиме незначний вплив на попит на медичну допомогу в цьому районі.

13.4.4.3 Генерація електроенергії

Проект додасть 250 МВт до існуючої потужності відновлюваної енергетики в
Україні.

13.4.4.4 Зменшення впливу

Проект інвестує в місцеву соціальну інфраструктуру (наприклад, лікарні, школи,
дороги), щоб зменшити потенційні наслідки зростання тиску на існуючу соціальну
інфраструктуру та задовольнити потреби громади, у партнерстві з органами
місцевого самоврядування та відповідно до вимог громади, як це встановлено в
результаті громадських консультаційних слухань, не прагнучи витіснити або
замінити роль уряду у наданні соціальних послуг.

Використання водних ресурсів та дослідження ресурсів будуть проводитися для
розуміння вимог щодо використання води та обсягу наявних у регіоні водних
ресурсів для уникнення негативного впливу Проекту на поточне водопостачання
місцевих громад та сільське господарство в цьому районі.

6.18.09074.С1А.В.004 Редакція В2 Сторінка 47 з 54
Сертифіковано відповідно до стандартів І8О 9001, І50 14001, ОНЗАЗ 18001 та І5О 17025
ЕВЕАВ Попередня оцінка впливу на довкілля і соціальне середовище - - висновки

13.4.5 Охорона здоров'я

13.4.5.1 Ризики для безпеки від дорожнього руху

Зростання обсягу руху ВА внаслідок будівництва Проекту збільшує ризик
виникнення нещасних випадків, які можуть призвести до невеликих травм,
серйозних травм або смерті. Травми чи смерть від впливу дорожнього руху є
безпосереднім негативним впливом, який буде локалізованим та короткочасним і
виникатиме на етапі будівництва та виведення з експлуатації.

Для зменшення потенційного впливу від Проекту, пов'язаного із дорожнім рухом,
буде реалізовано План управління дорожнім рухом, що полягає у застосуванні
стратегії управління переміщенням транспортних засобів і обладнання під час
виконання Проекту. Крім того, місцеві громади отримають інформацію через
ПВЗС, що вони не повинні входити до будівельної зони.

13.4.5.2 Підвищений ризик для особистої безпеки від припливу населення

Підвищений ризик для безпеки громади, ймовірно, виникає внаслідок припливу
працівників та інших осіб до цього району. Хоча в робітничих містечках діє «сухий
закон» і процедури управління містечками будуть регулювати поведінку
працівників, потенційні ризики для місцевих громад можуть існувати як від
працівників, так і від інших мігрантів, що прибувають до цього району в пошуках
можливостей для заробітку.

Буде реалізовано такі заходи щодо зменшення впливу:

». належне навчання співробітників служби безпеки;

е розробка кодексу поведінки для працівників служби безпеки та загальної
робочої сили;

». знайомство керівника служби безпеки з оточенням;

е. сприяння поінформованості місцевих громад про механізм подання скарг;

ов разі потреби -- розробка для Проекту плану керування припливом
населення.

13.4.5.3 Травми або смерть внаслідок будівельних робіт і непередбачених подій

Ризики для здоров'я громади від будівельних робіт, таких як нещасні випадки,
хімічні викиди, є низькими, та їх худоба не постраждає в будівельній зоні, зокрема
в котловані під ВЕУ.

Для зменшення ризику тяжких тілесних ушкоджень та смерті в результаті
надзвичайних ситуацій, таких як аварія обладнання/машин, будуть вжиті такі
заходи:

е Розробка плану ліквідації аварій (ПЛА).
» Зв'язок із місцевими аварійними службами.

6.18.09074.С1А.В.004 Редакція В2 Сторінка 48 з 54
Сертифіковано відповідно до стандартів І8О 9001, І50 14001, ОНЗАЗ 18001 та І5О 17025
ЕВЕАВ Попередня оцінка впливу на довкілля і соціальне середовище - - висновки

е. Інформування місцевих громад щодо потенційних ризиків та ПЛА.

13.4.5.4 Розлади системи дихання внаслідок поганої якості повітря

Будівельні роботи призведуть до тимчасового утворення пилу, спричиненого
рухом транспортних засобів по грунтових дорогах, природного пилу, що
здіймається вітром з порушених ділянок землі та пилу, спричиненого будівельними
роботами. Такий вплив може призводити до розладів системи дихання у жителів
громади, починаючи від незначного роздратування горла, очей, носа до хронічного
подразнення, астми та інших респіраторних проявів. Для зменшення потенційного
впливу, пов'язаного з погіршенням якості повітря в результаті діяльності за
Проектом, буде розроблено План управління пилом (частина загального ПКДСС).

13.4.5.5 Поширення харчових отруєнь і захворювань, що передаються з водою

Приплив населення та збільшення відходів та стоків Проекту можуть збільшити
навантаження на місцеві санітарні служби та служби утилізації відходів та
інфраструктуру. Територія Проекту знаходиться в зоні, яка наразі не
обслуговується муніципальними каналізаційними системами чи службами збору
(відкачування) відходів. Для зменшення наслідків цього впливу Проект сприятиме
здоровим робочим і життєвим умовам, буде розроблено і реалізовано План
управління відходами та буде підтримуватися кампанія громадського здоров'я.

13.4.5.6 Виникнення та поширення інфекційних захворювань

Швидке зростання населення, пов'язане з етапом будівництва Проекту, збільшує
ризик виникнення та поширення інфекційних хвороб. Щоб зменшити цей
потенційний вплив, в межах Проекту буде проводитися медичний огляд
працівників та підрядників, буде забезпечено інформаційне навчання працівників
щодо запобігання інфекційних захворювань та визначено можливості підтримки
місцевих кампаній в галузі охорони здоров'я.

Для зменшення потенційного поширення захворювань від стічних вод, Проектом
буде розроблено та впроваджено детальний План поводження з відходами, а
будівельне містечко матиме місцеву систему збору та/або обробки стічних вод.

6.18.09074.С1А.В.004 Редакція В2 Сторінка 49 з 54
Сертифіковано відповідно до стандартів І8О 9001, І50 14001, ОНЗАЗ 18001 та І5О 17025
ЕВЕАВ Попередня оцінка впливу на довкілля і соціальне середовище - - висновки

13.4.5.7 Підвищення навантаження на службу охорони здоров'я та інфраструктуру

Реалізація Проекту призведе до збільшення кількості населення та робочої сили
за рахунок новоприбульців, що, у свою чергу, може збільшити навантаження на
місцеві служби охорони здоров'я та інфраструктуру. Для зменшення потенційного
попиту на медичні послуги через приплив населення Проект забезпечить належне
медичне обслуговування всіх підрядників, незалежно від місцевої системи охорони
здоров'я, та буде підтримувати зв'язок з місцевими медичними працівниками для
визначення шляхів, яким Проект може забезпечити стабільне надходження
інвестицій до медичної установи, послугами якої користуються працівники
Проекту.

13.4.5.8 Збільшення вживання алкоголю

Приплив населення, пов'язаний із реалізацією Проекту, збільшить кількість
робочої сили з наявним доходом у досить бідному регіоні. Це, імовірно, призведе
до збільшення попиту на алкоголь у цьому районі.

Використання алкоголю буде певною мірою контролюватися в будівельних
містечках Проекту, оскільки в них діятиме «сухий закон». Однак цілком імовірно,
що у вільний час працівники можуть залишати містечко | відвідувати місцеві бари.
Це також може призвести до потенційного збільшення проявів агресивної
поведінки чи конфліктів між робітниками та членами громади.

13.4.6 План охорони здоров'я та безпеки праці

Питання охорони здоров'я та безпеки праці, пов'язані з експлуатацією та
будівництвом Проекту, будуть подібними до тих, що є характерними для
будівництва та експлуатації будь-якого промислового об'єкта у віддаленій
місцевості. Основна потенційна небезпека полягає у травмах чи смерті людей або
худоби, що відбуваються в результаті переміщення або експлуатації транспортних
засобів і обладнання, аварій, пов'язаних з використанням ручного інструмента, а
також падіння предметів та падіння з висоти. Травми, спричинені вибухом або
контактом з електричними лініями або трансформаторами, також є потенційними
наслідками впливу.

Цей вплив буде зменшено через дотримання міжнародних та українських правил
та стандартів в галузі охорони здоров'я та безпеки праці. Буде розроблена
Програма безпеки, що охоплює період будівництва, а згодом і експлуатації ВЕС. У
програмі детально описуватимуться потенційні види небезпеки та способи їх
запобігання чи уникнення. Всі будівельники повинні будуть пройти навчання, яке
охоплює Програму безпеки. Окрім Програми безпеки, Забудовник виплатить
компенсацію фермерам за худобу, яка може загинути в результаті дорожнього
руху, пов'язаного з місцем будівництва.

6.18.09074.С1А.В.004 Редакція В2 Сторінка 50 з 54
Сертифіковано відповідно до стандартів І8О 9001, І50 14001, ОНЗАЗ 18001 та І5О 17025
ЕВЕАВ Попередня оцінка впливу на довкілля і соціальне середовище - - висновки

14 Вплив на громадянську авіацію

Кінці лопатей ВЕУ можуть безпосередньо впливати на безпеку повітряних суден
через можливість зіткнення чи зміни траєкторії польотів або можуть спричиняти
непрямий вплив через дію на авіаційну радіолокаційну систему.

Процес консультацій з органами цивільної/військової авіації здійснюється для
встановлення потенційного впливу та визначення будь-яких необхідних заходів
для зменшення впливу. Відповідне зменшення буде включено до ПКДСС.

6.18.09074.С1А.В.004 Редакція В2 Сторінка 51 з 54
Сертифіковано відповідно до стандартів І8О 9001, І50 14001, ОНЗАЗ 18001 та І5О 17025
ЕВЕАВ Попередня оцінка впливу на довкілля і соціальне середовище - - висновки

15 План керування довкіллям

В цій ОВДСС зроблено підсумок процесу ОВД, щоб визначити вплив, який виникне
в результаті будівництва та експлуатації Проекту, та заходів щодо зменшення
впливу, необхідних для запобігання або зменшення наслідків впливу. На етапі
підготовки робочого проекту будуть проведені подальші консультації та
опитування для вдосконалення методів проектування та будівництва. Одним із
ключових механізмів управління довкіллям під час етапів проектування та
будівництва є План керування довкіллям і соціальним середовищем (ПКДСС) та
пов'язані з ним тематичні плани, які будуть розроблені ЕВЕ-АВ.

Найефективнішою формою зменшення впливу є розробка Проекту з урахуванням
запобігання впливу джерела на довкілля. Багато наслідків впливу на довкілля було
уникнуто за допомогою гнучкого планування та/або зобов'язання щодо
використання конкретних методів будівництва та заходів щодо зменшення впливу.
Крім того, добре визначені технології будівництва та відновлення, які мінімізують
вплив на довкілля.

ПКДСС забезпечить, щоб вимоги, викладені в цій ОВДСС, разом з Принципами
Екватора, вимогами ЄБРР до ефективності та стандартами МФК були включені до
планів будівництва та експлуатації Проекту.

15.1 План екологічних та соціальних заходів

Важливою частиною постійного управління проектом є План екологічних та
соціальних заходів (ПЕСЗ). ПЕСЗ -- це окремий документ, в якому перелічено
цілий ряд дій, які розробник виконуватиме протягом усього терміну дії проекту. До
переліку входять такі заходи:

. Моніторинг шуму здійснюватиметься як частина заходів з ОПДБ

. Розробка проекту з урахуванням результатів подальших досліджень, що
будуть продовжуватися, і, зокрема, будь-яких проблем, які може бути
визначено.

. План управління ОПДБ включатиме незалежних спостерігачів за

птахами (ІОЕ), які будуть стежити за пташиними польотами по всій
території для забудови і зможуть вирішити, чи необхідно вжити якихось
заходів.

. Проект розробляється таким чином, щоб у випадку наявності важливого
виду птахів або якщо зареєстровано велику кількість птахів, мати
можливість зупинити ВЕУ на вимогу, щоб уникнути зіткнення з птахами.

. В межах зобов'язання розробника щодо корпоративної соціальної
відповідальності (КСВ) буде складено перелік планів і заходів щодо
КСВ, які будуть обговорюватися з місцевими громадами.

6.18.09074.С1А.В.004 Редакція В2 Сторінка 52 з 54
Сертифіковано відповідно до стандартів І8О 9001, І50 14001, ОНЗАЗ 18001 та І5О 17025
ЕВЕАВ Попередня оцінка впливу на довкілля і соціальне середовище - - висновки

16 Корпоративна соціальна відповідальність

Компанія Еазі Вепемабіе Епегду зі всією серйозністю ставиться до корпоративної
соціальної відповідальності і розробляє пакет місцевого розвитку та інвестицій в
громаду з метою гарантування отримання місцевою громадою якомога повнішої
користі від розміщення Проекту на її території. Пакет місцевого розвитку
розроблятиметься на основі постійних консультацій з місцевою громадою |і
зацікавленими сторонами, завдяки чому він враховуватиме місцеві умови і
потреби населення. Такі консультації розпочнуться у червні 2018 р. і будуть
вестись впродовж всього терміну служби Проекту. Пакет місцевого розвитку буде
впроваджено на стадії експлуатації Проекту.

6.18.09074.С1А.В.004 Редакція В2 Сторінка 53 з 54
Сертифіковано відповідно до стандартів І8О 9001, І50 14001, ОНЗАЗ 18001 та І5О 17025
ЕВЕАВ Попередня оцінка впливу на довкілля і соціальне середовище - - висновки

17 Контактні дані

З будь-яких питань стосовно Проекту прохання звертатись:

Немченко Андрій

Директор ТОВ «Сивашенергопром»
Тел.: 1380 50 657 8744

Етаї!: обісе(Ф8ер-мев.сот

Адреса: Україна, Херсонська обл., с. Григорівка, вул. Садова, 33.

Докладнішу інформацію про Проект та документи, що підлягають розголошенню,
можна отримти за адресою млмум паз по.

6.18.09074.С1А.В.004 Редакція В2 Сторінка 54 з 54
Сертифіковано відповідно до стандартів І8О 9001, І50 14001, ОНЗАЗ 18001 та І5О 17025
